Citation Nr: 1230063	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied the Veteran's service-connection claims for right and left knee disabilities, and for a low back disability.

The Veteran and his son testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Lincoln RO in August 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In September 2011, the Board remanded the Veteran's claims for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's claims in a July 2012 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's current low back disability is related to his active duty military service.
2.  The evidence of record is in equipoise as to whether the Veteran's current right knee disability is related to his active duty military service.

3.  The evidence of record is in equipoise as to whether the Veteran's current left knee disability is related to his active duty military service.


CONCLUSIONS OF LAW


1.  Resolving the benefit of the doubt in the Veteran's favor, a low back disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102 , 3.303 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, a right knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102 , 3.303 (2011).

3.  Resolving the benefit of the doubt in the Veteran's favor, a left knee disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102 , 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his back and knee claims in April 2009.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claims.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision.  For the sake of economy, all of the Veteran's claims will be discussed in a common discussion below.

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has current knee and low back disabilities that were caused by, or are otherwise related to parachute jumping training exercises he performed while serving on active duty in the 1940s.  He has testified that he has had bilateral knee pain and low back pain continuously since service.  See the August 2011 hearing transcript, pages 11 and 12.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a history of degenerative joint disease of both knees, and that the Veteran underwent total knee replacement surgery on the left side in April 1998 and on the right side in January 1991.  See the Veteran's February 12, 2010 VA Primary Care Outpatient Note; see also the March 19, 2010 letter from Dr. P.E.C.  The evidence also includes a February 23, 2010 VA Aid & Attendance examination report indicating that the Veteran has severe limitation of his spine, with severe kyphosis.  A VA treatment report dated April 23, 2009 indicates that the Veteran underwent two prior back surgeries.  X-rays taken at an October 2011 VA examination confirm the presence of degenerative disc and joint disease at the thoracic and lumbar spine, and "bilateral total knee arthroplasties."  See the Veteran's October 22, 2011 VA radiological reports [located in the Veteran's Virtual VA file].  Based on the above, it is clear that element (1), current disability, is satisfied as to all three issues.

With respect to element (2), in-service disease or injury, the Veteran's service treatment records do not reflect that the Veteran complained of, sought treatment for, or was diagnosed with any knee or back problem in service.  The Veteran however contends that he suffered repeated impact injuries to his knees and low back from jumping out of moving trucks and planes, to include landing on concrete on at least one occasion, in performance of his duties as a parachute rigger.  The Board finds no reason to disbelieve that these impact injuries occurred during the Veteran's service.  Indeed, the Veteran is competent to describe his in-service experiences and observations of pain symptomatology [see Barr v. Nicholson, 21 Vet. App. 303 (2007)], and his DD-214 clearly shows that he served as a parachute rigger.  The undersigned found the Veteran's testimony at the August 2011 hearing highly credible.  Accordingly, element (2), in-service injury, is satisfied as well. 

With respect to crucial element (3), nexus or relationship, upon review of the Veteran's claims folder and after examination of the Veteran's back and knees, the October 2011 VA examiner was unable to determine whether the Veteran's knee and back disabilities were related to his in-service parachuting injuries without resorting to speculation.  The examiner acknowledged the Veteran's report of in-service onset of back and knee pain, but referenced a "paucity of evidence regarding any imaging findings that would be necessary to fully or partially ascribe the veteran's current condition at [the] back and bilateral knees to his military service."  See the October 2011 VA examiner's report, page 3.  

In the same vein, the Veteran has also submitted similar findings from Dr. P.E.C., who in March 2010 noted with respect to the Veteran's knees that "[i]t would seem reasonable that someone who parachuted from an airplane repeatedly would have a certain incidence of knee injury and aggravation."  Having stated as much, Dr. P.E.C. did not go so far as to opine that the Veteran's knee disabilities were as likely as not related to his in-service impact injuries, but rather indicated "it would take more than simply my opinion" to substantiate the Veteran's claim.  See the March 19, 2010 letter from Dr. P.E.C.

The Board notes that the Veteran has consistently asserted that he experienced bilateral knee and back pain in service to the present day.  Neither Dr. P.E.C. nor the October 2011 VA examiner has identified any medical evidence that would call the Veteran's observations of continuous pain symptomatology into question.  As discussed above, under 38 C.F.R. § 3.303(b) an alternative method of establishing the third element of service connection in the absence of an adequate medical nexus opinion is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97;  see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered when adjudicating service-connection claims, and that competent lay evidence can be sufficient in and of itself in certain circumstances to establish the presence of a disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Notably, the Federal Circuit also held in Buchanan that a lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible.  See Buchanan, 451 F.3d at 1337.   

The Veteran is certainly competent to report experiencing pain in both knees and his low back after impact with the ground during parachuting exercises while serving on active duty service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Additionally, after reviewing all the lay and medical evidence of record, the Board finds no reason to call the Veteran's credibility into question with respect to his report of in-service onset of knee and low back pain symptomatology, and his report of ongoing pain from that time to the present day.  As discussed above, the Board has already found that the circumstances of the Veteran's duties as a parachute rigger would likely have required him to participate in parachutist exercises during service, to include jumping from planes and trucks.  Further, in addition to his own competent testimony, the Veteran's son has also testified that he remembers the Veteran complaining of his knee and back pain as early as age seven, around 1954 or 1955.  See the August 2011 hearing transcript, page 15.  

Although both the October 2011 VA examiner and Dr. P.E.C. could only speculate as to the etiology of the Veteran's current bilateral knee and low back disabilities, neither specifically ruled out onset during active duty service.  In this connection, the Board finds that the evidence of record for and against the Veteran's claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  
Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current low back, right knee, and left knee disabilities with his active military service is established.  Element (3) is therefore satisfied, and the benefit sought on appeal is allowed.


ORDER

Service connection for a low back disability is granted.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


